[PUBLISH]


                   IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                                                                       FILED
                              ________________________           U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                      No. 98-4163                       05/28/99
                               ________________________             THOMAS K. KAHN
                                                                         CLERK
                           D. C. Docket No. 96-2281-CIV-DMM



WILLIAM WATSON,


                                                                        Plaintiff-Appellant,



                                          versus



CITY OF MIAMI BEACH,


                                                                       Defendant-Appellee
.


                               ________________________

                        Appeal from the United States District Court
                            for the Southern District of Florida
                              _________________________
                                      (May 28, 1999)


Before TJOFLAT, BLACK and CARNES, Circuit Judges.


BLACK, Circuit Judge:
       Appellant William Watson, a police officer for the City of Miami Beach (the

City), brought this action against his employer under the Americans with Disabilities

Act (ADA), 42 U.S.C. §§ 12101-12213. Watson challenges the district court’s grant

of summary judgment in favor of the City on his claims that: (1) the City

discriminated against him by relieving him from duty pending a fitness for duty

examination; (2) the City violated the ADA’s medical examination and inquiries

prohibitions by ordering him to complete a fitness for duty examination; and (3) the

City violated the ADA’s medical examination and inquiries prohibitions by requiring

him to undergo a tuberculosis examination and disclose his HIV/AIDS status as part

of a mandatory department-wide tuberculosis testing program.1 As to the first claim,

the district court reasoned Watson failed to present sufficient evidence to show he was

an individual with a disability within the meaning of the Act. As to the second and

third claims, the court reasoned Watson failed to present evidence from which a

reasonable juror could reject the City’s evidence that the fitness for duty and

tuberculosis examinations were job-related and consistent with business necessity.

We affirm.




       1
          Watson does not appeal the district court’s grant of summary judgment in favor of the City
on his claim that the City violated the ADA by disclosing his fitness for duty examination to other
police officers.

                                                 2
                               I.   BACKGROUND

      Appellant Watson has been a police officer with the City of Miami Beach since

1984. In May or June 1995, Major Steve Robbins, then the Commander of the

Administration Bureau, became increasingly concerned about what he perceived to

be Watson’s display of unusually defensive and antagonistic behavior towards his

co-workers and supervisors. As a result, he began an investigation. Major Robbins’

investigation revealed 10 Internal Affairs’ investigations of complaints by and against

Watson, as well as 11 incidents from 1992 to 1995 including a disciplinary action and

various grievances by Watson against the Police Department.

      In July 1995, another incident occurred at Mount Sinai Hospital (Mount Sinai).

At that time, Mount Sinai Hospital was conducting a mandatory, department-wide

tuberculosis testing program for the Police Department due to police contact with high

risk individuals. As part of the tuberculosis examination, Mount Sinai required an

individual to disclose his or her HIV/AIDS status because diagnosis and treatment of

tuberculosis differ for those individuals with HIV/AIDS. On July 24, 1995, Watson

went to Mount Sinai, but refused to take the examination because it required him to

disclose his HIV/AIDS status. Watson complained the City was out to get him. Nurse

Tibbits, the manager of employee health services at Mount Sinai, found his behavior


                                          3
to be rude and unreasonable. Nurse Tibbits informed Major Robbins of Watson’s

behavior and suggested a fitness for duty examination.

       Based on Major Robbins’ investigation of Watson’s pattern of conduct and

confrontation with Nurse Tibbits, the City relieved Watson of duty with pay on

October 9, 1995 and required him to undergo a fitness for duty evaluation with Dr.

Axelbred. Dr. Axelbred found Watson was “somewhat obsessional in style and

experiencing symptoms typically associated with stress.” Dr. Axelbred recommended

Watson return to work with appropriate stress management counseling. Watson

returned to work eight days later and continues to work as a police officer for the City.

                                   II.   ANALYSIS

      We review a district court’s grant of summary judgment de novo. Mayfield v.

Patterson Pump Co., 101 F.3d 1371, 1374 (11th Cir. 1996). Summary judgment is

appropriate when the pleadings, depositions, and affidavits show there is no genuine

issue of material fact and the moving party is entitled to judgment as a matter of law.

Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 2553 (1986) (quoting

Fed.R.Civ.P 56(c)). In making this assessment, we must view the evidence in the light

most favorable to the nonmoving party. Welch v. Celotex Corp., 951 F.2d 1235, 1237

(11th Cir. 1992).




                                           4
A.    Disability Discrimination

        Watson contends the City discriminated against him by relieving him from

duty pending a fitness for duty examination, in violation of 42 U.S.C. § 12112(a). To

state a case of unlawful discrimination under the ADA, a plaintiff must first prove he

has a disability as defined by the Act. Gordon v. E.L. Hamm & Associates, Inc., 100

F.3d 907, 910 (11th Cir. 1996). Watson alleges he is disabled under § 12102(2)(C).

Under that provision, an individual is deemed to be disabled if he is regarded as

having a mental impairment that substantially limits one or more of his major life

activities. Standard v. A.B.E.L. Services, Inc., 161 F.3d 1318, 1327 (11th Cir. 1998).

      Watson failed to present any evidence from which a rational juror could find

he was regarded as having a mental impairment. Watson points to evidence which

shows other officers regarded him as “paranoid,” “disgruntled,” “oppositional,”

“difficult to interact with,” “unusual,” “suspicious,” “threatening,” and “distrustful.”

These characterizations of Watson’s behavior merely show he had serious personality

conflicts with members of his department. Such conflicts do not rise to the level of

a mental impairment under the ADA. See Stewart v. County of Brown, 86 F.3d 107,

111 (7th Cir. 1996) (holding that an excitable, emotionally imbalanced individual is

not disabled under the ADA). We affirm the district court’s grant of summary

judgment in favor of the City under § 12112(a).


                                           5
B.    Prohibited Medical Examination and Inquiries

      Watson alleges the fitness for duty and tuberculosis examinations were

prohibited medical inquiries, in violation of 42 U.S.C. § 12112(d)(4)(A). That

provision states:

      A covered entity shall not require a medical examination and shall not
      make inquiries of an employee as to whether such employee is an
      individual with a disability or as to the nature or severity of the
      disability, unless such examination or inquiry is shown to be job-related
      and consistent with business necessity.

      This Court has not addressed whether this provision applies to a non-disabled

employee. We need not resolve this issue because we conclude the fitness for duty

and tuberculosis examinations were job-related and consistent with business necessity.

Cf. Armstrong v. Turner Industries, Inc., 141 F.3d 554, 558 (5th Cir. 1998) (holding

plaintiff did not have standing rather than addressing the difficult issue whether the

medical examination and inquiries prohibitions apply to non-disabled employees).

      1.     Fitness for Duty Examination

      In any case where a police department reasonably perceives an officer to be

even mildly paranoid, hostile, or oppositional, a fitness for duty examination is job-

related and consistent with business necessity. Police departments place armed

officers in positions where they can do tremendous harm if they act irrationally.

Contrary to Watson’s contention, the ADA does not, indeed cannot, require a police


                                          6
department to forgo a fitness for duty examination to wait until a perceived threat

becomes real or questionable behavior results in injuries.

      The evidence shows the City had good cause for concern as to whether Watson

was fit to be a police officer. Watson had overreacted in many situations and his

colleagues worried he might be paranoid. On this basis, we conclude there is no

evidence from which a rational juror could find the City acted improperly by ordering

Watson to undergo the fitness for duty examination.

      2.     Tuberculosis Examination

       The EEOC Compliance Manual, which is helpful in a situation such as this,

explains that “periodic medical examinations for public safety positions that are

narrowly tailored to address specific job-related concerns and are shown to be

consistent with business necessity would be permissible.” EEOC Enforcement

Guidance: Psychiatric Disabilities and the Americans With Disabilities Act (March

25, 1997), reprinted in 3 EEOC Compliance Manual No. 222: 2336 n.41 (BNA 1998).

The evidence presented showed that the tuberculosis examination required by the City

in this case addressed unrefuted health concerns regarding officer safety.

Additionally, the evidence showed that disclosing one’s HIV/AIDS status as part of

the examination is necessary to properly diagnose and treat an individual with




                                          7
tuberculosis.2 Accordingly, there is no evidence from which a reasonable jury could

find the City acted improperly in testing for tuberculosis and requiring Watson to

disclose his HIV/AIDS status as part of the examination.

                                    III.    CONCLUSION

       Based on the record in this case, Watson is not an individual with a disability

as defined by the ADA, and the fitness for duty and tuberculosis examinations

were job-related and consistent with business necessity. Accordingly, we affirm

the district court’s grant of summary judgment in favor of the City.

       AFFIRMED.




       2
           On appeal, Watson argues for the first time no additional burden would be placed on the
City if it were required to alter the timing of the HIV/AIDS inquiry until after the examination. We
do not address this argument because Watson failed to present it to the district court. See Narey v.
Dean, 32 F.3d 1521, 1526-27 (11th Cir.1994).

                                                 8